Citation Nr: 0615949	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Palo Alto, California


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on April 3, 2005.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Palo Alto, 
California.  In that decision, the VAMC denied entitlement to 
reimbursement for medical expenses that had not received 
prior VA approval.

The veteran also initiated an appeal with respect to the 
issue of entitlement to a compensable rating for a surgically 
corrected incisional hernia.  In the veteran's substantive 
appeal, filed in November 2002, he limited his appeal to the 
issue of entitlement to service connection for an 
appendectomy scar.  In December 2003, the veteran was granted 
a separate rating for an appendectomy scar.  In the December 
2003 rating decision, the RO explained that the disability 
award was considered a full grant of benefits sought by the 
veteran's appeal.  Accordingly, these issues are not before 
the Board.

Additionally, during the course of this appeal, the veteran 
has raised claims relating to service connection for asthma, 
hiccups, bronchitis, a stomach wall hernia due to a history 
of surgeries, gastroesophageal reflux disease, tertiary 
contractions of the esophagus, a dental disorder, and 
radiation exposure.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of (1.) any information and 
evidence needed to substantiate and complete a claim, (2.) of 
what part of that evidence is to be provided by the claimant 
and (3.)what part VA will attempt to obtain for the claimant, 
and (4.) to tell the claimant to submit any relevant evidence 
or information in his possession.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b).

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, No. 05-7157, 
slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield II).

The veteran has not yet received the notice required by the 
VCAA.

The statement of the case makes reference to an opinion from 
an "Authorizing Physician" obtained in August 2005.  This 
opinion is not part of the claims folder.  VA has an 
obligation to obtain all relevant VA records that are 
adequately identified.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
advises him of the evidence necessary to 
substantiate his claim, of what evidence 
he is to provide, and what evidence VA 
will undertake to obtain.  Tell him to 
submit all relevant evidence in his 
possession.

Specifically tell the veteran that the 
evidence needed to substantiate the 
claim is that showing (1.) that the 
medical care was rendered in a medical 
emergency of such nature that delay 
would have been hazardous to his health 
or life; (2.) that the care was for a 
service-connected disability or for a 
disease or disability aggravated by a 
service connected disease or disability; 
and (3.) that VA or other facilities 
were not feasibly available.

2.  Obtain the opinion of the 
"Authorizing Physician" who reportedly 
reviewed the veteran's claim in 
accordance with provisions of the 
Outpatient Fee Medical Program in August 
2005.  If this opinion is not available, 
obtain another opinion from an 
"Authorizing Physician."

3.  After ensuring that the action 
requested has been completed, re-
adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

